Title: From George Washington to Oliver Wolcott, Jr., 7 June 1797
From: Washington, George
To: Wolcott, Oliver Jr.



Dear Sir,
Mount Vernon 7th [June] 1797.

Your favour of the 31st Ulto enclosing draughts on the Collector of the Port of Alexandria for Three thousand four hundred

and sixty nine dollars & 20 cents, came to hand by the Post of Monday; and for so convenient and agreeable an accomodation, for the money received by you from Mr Ross on my account, I pray you to accept my best thanks.
Enclosed is a receipt for the above Sum, with a certificate of its endorsation on the Bond of Matthew Ritchie Esqr., to be delivered to Mr Ross; to whom I pray you to present my best respects, & thanks for his Agency in this business.
I must, moreover, ask the favor of Mr Ross (if there be no deposit in the Bank of Pennsylvania previous to his leaving the City) to inform Colonl Shreve in decisive terms, that I cannot submit to his trifling conduct. He has sold a part of the land for nearly the double of what he was to give me, and yet, instead of paying me according to the Instalments, he sends the money (always short) by such driblets, and in such manner as to be of no real use to me. I shall be obliged, contrary to my wishes, to put his Judgment Bond in suit, to obtain justice. and this (the Bond I mean) I would transmit to Mr Ross before the close of the Session, if he should advise the measure. Remember us in the kindest manner to Mrs Wolcott, and be assured, always, of the esteem and affectionate regard of, Dear Sir Your Obedient & Obliged

Go: Washington

